Exhibit 99.1 Joint Filing Agreement In accordance with the requirements of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and subject to the limitations set forth therein, the parties set forth below agree to jointly file the Schedule 13D to which this joint filing agreement is attached, and have duly executed this joint filing agreement as of the date set forth below. Dated: April 30, 2010 By: /s/Nataliya Hearn Nataliya Hearn, Ph.D. By: /s/Vladislav Moskalev Vladislav Moskalev By: /s/Vladimir Goryunov Vladimir Goryunov ASA COMMERCE By: /s/Sergey Chuck Name: Sergey Chuck Title:President
